PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/712,943
Filing Date: 22 Sep 2017
Appellant(s): Bilas et al.



__________________
Thomas G. Eschweiler
Reg. No. 36,981
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 18, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 112
	Appellant requested to cancel claims 21 and 22, but was unable to do so because the supplemental amendment to that effect was not entered. Therefore, the rejections of claims 21 and 22 under 35 U.S.C. 112 are maintained.    

Claims 21 and 22 are provisionally rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons discussed in the Final Rejection, mailed September 17, 2020.  

Claims 21 and 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the applicant regards as the invention for the reasons discussed in the Final Rejection, mailed September 17, 2020.  

Claim Rejections - 35 USC § 103
Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juds (US Pat. No. 6,021,882) in view of Weinberg (Weinberg et al.; US PG Pub. No. 2008/0255309) and/or Nakamura (JP 2000-063647A), cited herein according to an English language translation, and as evidenced by Beard (US Pat. No. 2,476,951).
Regarding claims 1 and 5, Juds teaches a token (i.e. "coin blank") comprising a metal inner portion (14' and/or 15) having a first electrical conductivity, a ring-shaped metal outer portion (17') annularly surrounding the inner portion and having a second electrical conductivity, and a band of plastic material (i.e. "dielectric isolation layer") necessarily having a width and positioned between and connecting the inner portion (14' and/or 15') and the outer portion in a form-fitting manner (17') (Fig. 4; col. 7, ln. 55-67).  As both are surrounded by the ring-shaped outer portion (17'), either or both of the disk-shaped item 14' or the ring-shaped item 15' can be considered the "inner portion" (Figure 4).  Juds teaches that the metal of the inner portion (14') has a different inductive signature from that of the outer portion (17') (Fig. 4; col. 7, ln. 66-67).    
The claim limitations reciting that the dielectric isolation layer has "a width selected to provide a separation of inductive signatures of the inner portion and the outer portion", "the width being based on an electrical conductivity ratio of the first electrical conductivity to the second electrical conductivity", and the width "being further based on the geometry of the coin" do not distinguish the claimed invention over the prior art because there is no structural difference between a product wherein the widths 
The token of Juds comprises an optically-transmissive (i.e. transparent) plastic layer between the inner portion and the outer portion of the token (col. 8, ln. 1-6).  Juds also teaches that the faceted portions of the token are reflective and Figure 4 demonstrates that the transparent plastic layer (16') is faceted (col. 6, ln. 50-57; Figure 4).  Although Juds does not explicitly state that token is transparent to wavelengths in the visible range or that the reflected wavelengths are in the visible range, it would have been obvious to one of ordinary skill in the art at the time of invention to make the plastic layer transparent in the visible range and the facets reflective of visible wavelengths because, if not specified otherwise, the terms "transparent" and "reflective" are generally used to refer to what is seen by the human eye, i.e. in the visible wavelength range, and because the tokens are intended to be used and viewed (i.e. visibly) by people, who see in the visible range.  Therefore, the token of Juds is transparent in at least a range of visible wavelengths (i.e. first wavelength range) and is reflective in a least a range of visible wavelengths (i.e. second wavelength range).
The teachings of Juds differ from the current invention in that, other than specifying that the plastic is transparent (i.e. transparent in a "wavelength range"), Juds does not discuss the whether the transparent polymer it's made from contains an .  




Claims 2, 3, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juds, Weinberg and/or Nakamura, as applied to claim 1 above, and, optionally, in view of Flintski (Flintski, "Coin Size Chart", 2010, p. 1-2).
Regarding claims 2, 3, 21, and 23, as discussed above, Juds teaches a coin that meets or renders obvious the limitations of claim 1 and, therefore, that meets or renders obvious the limitations of claims 2 and 21 with the exception of not teaching the width of the dielectric layer. The teachings of Juds also differ from the current invention in that he does not disclose the diameter of the token, as a whole. However, Juds does teach that the token may be used as a type of currency or coin (col. 1, ln 6-12).  Flintski additionally teaches by way of numerous examples that coins typically range in diameter from about 10 to 40 mm (p. 1-2).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make Juds's token to have a diameter in the range of 10 to 40 mm because Juds teaches using his token as a type of coin and many coins have diameters falling within this range and Flintski demonstrates that such a range is appropriate for coin diameters.  
Juds further discloses that the token may be made to have one of numerous possible configurations of the component bands (i.e. plastic and metal bands making up the token) in terms of both the placement of the bands and the number of bands, i.e. which would affect the total width of the bands, in order to create a particular "code" with the bands (col. 8, ln. 10-15).  Additionally, one of ordinary skill in the art would understand that the placement of the bands would accomplish a particular aesthetic effect that would not affect the token's ability to function as a token.  As such, it would  prima facie obvious selections in size and shape that do not define the claimed invention over the prior art.  See MPEP 2144.04.  


Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juds, Weinberg and/or Nakamura, and, optionally, Flintski, as applied above, and further in view of Trapp (US Pat. No. 3,516,804) for the reasons discussed in the previous Office Action. 
	


Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juds, Weinberg and/or Nakamura, and, optionally, Flintski, as applied above, and further in view of Morita (Morita et al.; US PG Pub. No. 2004/0173434) and Howells (US PG Pub. No. 2005/0051409) for the reasons discussed in the previous Office Action.   
	 

(2) Response to Argument
The claimed invention relates to a coin blank, which is intended to be further processed into currency, including an inner conductive portion (e.g. a first metal portion) that is concentrically surrounded by a dielectric layer (e.g. a plastic material) that is further concentrically surrounded by an outer conductive portion  (e.g. a second metal portion).  The claimed arrangement of conductive and dielectric materials allows the claimed coin to be detected and identified both electrically and optically.  The invention has been rejected as unpatentable over Juds, who teaches a coin with alternating concentric layers of metal and plastic that can be detected both electrically and optically, in view of Weinberg and/or Nakamura, who discuss plastic compositions and additives, and Flintski, who establishes common dimensions for coins. 
Appellant's main contentions regarding the prior art rejections are that the modification of Juds's coin according to Weinberg and/or Nakamura would render the product unsatisfactory for its intended purpose and that the claimed dielectric layer width and its relationship to the coin diameter are critical.  These arguments and the 

Appellant has argued that inclusion of Juds's plastic layer to include a pigment would render the product unsatisfactory for its intended purpose.  In making this argument, Appellant has defined Juds's "purpose" as reliably validating or invalidating tokens (i.e. coins) based on optical reflection or transmission measurements.  This argument is further based on the premise that the plastic layer should be transparent for optical detection, that "pigments" are necessarily insoluble in their vehicle (i.e. the polymer) and, therefore, would necessarily decrease light transmission through the vehicle, and that the decreased light transmission through the plastic layer would reduce the reliability of its detection. However, regarding Appellant's first assertion, it is noted that Juds teaches detecting the tokens both by optical means with the reflective/transmissive layer(s) and electrically with the tokens' component layers' inductive signatures.  Therefore, affecting the transparency of a plastic layer would not, in itself, render Juds's token unsatisfactory for its intended purpose because the token would still be detectable both with its inductive signature(s) and reflectivity.  Appellant's other assertions are responded to below.


Appellant has argued that "pigments" are necessarily insoluble in their vehicle and, therefore, decrease light transmission through their vehicle (i.e. a polymer or plastic).  In doing so, Appellant has pointed to "multiple technical sources", namely articles from Wikipedia and Encyclopedia.com, for evidence of this assertion and discounted a definition from Oxford English Dictionary that does not require pigments to be insoluble because Appellant asserts that the Oxford English Dictionary is not a technical dictionary. However, it is noted that the instant specification does not define a "pigment" as "insoluble", as part of a dispersion, or as decreasing light transmission, but, rather, states the "the isolation layer 3 contains an organic base material and at least one type of pigments (dye), an ultraviolet (UV) stabilizer…" (Appellant's Specification, par. 17).  Therefore, it is unclear if Appellant intended to distinguish the meaning of "pigment" from "dye" when the original disclosure was written.  Additionally, while the question of whether or not a particular evidentiary reference may be considered "technical" and sufficiently probative may be debatable, the arguments are not effective in rebutting the prima facie case of obviousness presented above, which establishes that it would have been obvious to make Juds's plastic (i.e. dielectric) layer from a transparent polymer comprising a small quantity of zinc oxide  ("ZnO"), which Beard establishes is a pigment, to achieve the benefits taught by Weinberg (i.e. heat stability) and/or Nakamura (i.e. UV absorption, prevented deterioration, prevented discoloration, etc.).  Appellant does not contest whether ZnO qualifies as a pigment.  It is also noted that the claims do not require a particular 

Appellant has also asserted that the inclusion of a pigment reduces light transmission in a plastic by an indeterminate level and decreases detection reliability.  As noted before, Appellant asserts that these effects would render Juds's product unsatisfactory for its intended purpose, which Appellant appears to consider transmitting light.  However, it is noted that both Weinberg and Nakamura teach transparent plastic compositions.  Therefore, the product that would have been obvious in view of Juds and Weinberg and/or Nakamura includes a transparent plastic layer that is transmissive of light (i.e. because it is explicitly taught to be transparent) and cannot reasonably be construed as unsatisfactory for the purpose of transmitting light.  Additionally, Appellant has presented no evidence to demonstrate that the added pigment would alter the transmission by an indeterminate amount or that detection of the layer would be unreliable.  While the inclusion of a pigment may decrease light transmission (if Appellant's chosen definition is assumed to be correct) and, therefore, decrease the intensity of a signal measured by a detector, Appellant has presented no evidence to demonstrate that determining the level of signal reduction corresponding to a particular quantity of the additive would not be possible (i.e. there is no reason to conclude the level of light transmission reduction is "indeterminate").  Appellant has also presented no evidence demonstrating that a reduction in signal intensity, if any did occur, from a small quantity of ZnO being included in Juds's plastic layer would decrease the reproducibility (i.e. "reliability") of the measurements being made.  Both of 

Appellant has further argued that one of ordinary skill in the art would not use a pigment to impart color to Juds's plastic layer because it would allegedly unevenly weaken light transmission in an uncontrolled fashion.  However, as noted above, the rejections are based on adding ZnO as a heat stabilizer or ultraviolet light stabilizer, which yields several other advantages, in view of Weinberg and Nakamura's teachings in order to produce "transparent" plastics.  Although not discussed in the rejections, a person of ordinary skill would presumably choose mix the ZnO homogenously with the rest of the polymer composition in order to create a consistently-performing product, including a product that experiences consistent heat stability and UV absorbing ability (and the advantages this property provides) throughout.  Appellant has presented no evidence to demonstrate that including ZnO in 

Appellant has further argued that they disagree that Juds's plastic layer is reflective because it is light-transmissive.  However, Juds teaches that the faceted portions of the token are reflective and Figure 4 demonstrates that the transparent plastic layer (16') is faceted (col. 6, ln. 50-57; Figure 4).  Additionally, reflectance and transmittance are not mutually exclusive.  A material (e.g. mirrored sunglass lenses) can be both reflective and transmissive.  

Appellant has further argued that the mathematical relationship between the claimed dielectric layer width and the coin blank diameter are not an obvious selection in size or dimension in view of the prior art because the band width is critical.  In discussing the criticality of the dielectric band width, Appellant points out that the width is sufficiently large to permit sufficient separation between the conductive layers, thereby providing reliable electrical detection, and sufficiently small to permit a strong mechanical connection between the conductive layer.  However, although Appellant has argued that the mathematical relationship is not obvious, Appellant has only addressed the criticality of the width of the dielectric band. In doing so, Appellant has failed to provide any numerical data to demonstrate that the claimed range is important.  In particular, no data is present to demonstrate that detection improves above a particular dielectric band width or that the mechanical connection becomes too week below a particular width.  Therefore, Appellant's argument that the claimed range prima facie obvious selections of size or dimension that do not define the claimed invention over the prior art.  See MPEP 2144.04 IV.  

Appellant has further argued that the mathematical relationship between the claimed dielectric layer width and the coin blank diameter is not obvious because it would not have been obvious to place the bands in any configuration for aesthetic design purposes.  In making this argument, Appellant argues that the relationship is not and has not been shown to be a result-effective variable.  However,  as discussed above, Juds teaches that his coin may be made to have one of numerous possible configurations of the component bands (i.e. plastic and metal bands making up the token) in terms of both the placement of the bands and the number of bands in order to create a particular "code" with the bands (col. 8, ln. 10-15).   Accordingly, careful selection of the plastic or metal band widths in Juds's coin is encouraged.  If each band is considered a "portion" of a coin, then the number of bands used to create a code for a given coin dictates how many separate portions a coin is divided into and, in effect, dictates the thicknesses of the bands. Therefore, a selection of number of bands is necessarily a selection of band thicknesses, and such a selection (or selections) dictates the "code" of a given coin.  As such, band thickness is a result-effective variable and it would have been obvious, based on Juds's teachings to select 
Although Juds is not cited for teaching to arrange the bands according to a coin's aesthetics, one of ordinary skill in Juds's (and Appellant's) art would understand that, in general, emphasis is placed on the decorative appearance of coins and that the number, width, and placement of the bands of metal and plastic, which are visible on a coin's surface, would directly affect the aesthetic appearance of a coin.  Therefore, it also would have been obvious to one of ordinary skill in the art to select a desired number, width, and placement of metal and plastic bands making up Juds's coin in order to achieve a desired aesthetic appearance.  See MPEP 2144.04.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Julia L Rummel/Examiner, Art Unit 1784                                                                                                                                                                                                        









Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.